Citation Nr: 0802768	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as status post bypass for coronary artery disease.

2.  Entitlement to an initial compensable evaluation for AV 
nodal reentry tachycardia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a ratings decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in January 2001, November 2004, and July 
2006.

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2007.

The veteran's initial evaluation claim is addressed in the 
REMAND section of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's heart disorder, diagnosed as status post bypass 
for coronary artery disease, was not first manifest in 
service or for many years thereafter and has not been shown 
to be etiologically related to service.


CONCLUSION OF LAW

A heart disorder, diagnosed as status post bypass for 
coronary artery disease, was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between February 2002 and September 2006. While these letters 
were issued subsequent to the appealed January 2001 rating 
decision, the veteran's case was subsequently readjudicated 
in a June 2007 Supplemental Statement of the Case, consistent 
with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in the September 2006 
VCAA letter, among others. 

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the 
veteran's claims file has been reviewed by a medical 
professional, with a thorough medical opinion provided, in 
conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the veteran's service medical records 
and observes that he was not specifically treated for 
coronary artery disease therein.  He was treated for several 
reported symptoms, however, including blackout spells in May 
1955, dizzy spells in June 1955, and "blacking out" in 
September 1956.  An ECG from February 1956 was noted to be 
normal, with sinus arrhythmia and with "[c]hanges" not 
representing bundle branch block "although by some would be 
considered as such."  Chest x-rays from August 1956 were 
within normal limits, with a history of rheumatic fever noted 
(this had also been reported at entry in September 1953).  
The veteran's September 1956 separation examination report 
indicates a normal heart and vascular system.   

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a private hospital record from December 1989, which 
reflects that the veteran was seen with complaints of a 30-
minute episode of severe crushing substernal chest pain 
radiating down the left arm.  He underwent cardiac 
catheterization in the same month and was diagnosed with 
normal systolic and diastolic left ventricle function, and 
early coronary disease.  In October 1996, he underwent 
further cardiac catheterization.  At that time, he was 
diagnosed with mild hypokinesia of the distal anterior wall 
with reasonable overall systolic function but significant 
diastolic dysfunction, and significant two vessel disease.  
In the same month, he underwent an aorto coronary bypass, 
with insertion of a saphenous vein graft into the distal 
right coronary artery and left internal mammary into the 
anterior descending utilizing hypothermia and cold blood 
cardioplegia.  

Several of the veteran's private treatment providers have 
since provided medical opinions in support of his appeal.  

In December 2000, Paul D. VanLandingham, M.D., stated that 
the veteran had recurring episodes of heart racing and near 
syncope in addition to coronary artery disease.  It was not 
clear whether tachycardia and near syncope were due to 
coronary artery disease or were preexisting conditions, but 
it was noted that the veteran had experienced such symptoms 
throughout his adult life.  Dr. VanLandingham concluded that 
it was at least as likely as not that the veteran's "current 
episodes of palpitations and near syncope are due to his 
heart condition, which was diagnosed during his military 
service."  

In a July 2004 letter, Dr VanLandingham noted that he had 
reviewed "medical records from [the veteran's] military 
service" and that it seemed at least as likely as not that 
the episodes of palpitations and near syncope were the same 
that he identified while in service.

Similarly, in September 2004, George M. Reynolds, M.D., noted 
that he had reviewed the veteran's "medical records from his 
military service" and indicated that the complaints of 
palpitations and near syncope "seem to be the same" as from 
the current time even though many years had passed.

In an October 2005 letter, Douglas A. Wolfe, M.D., noted that 
the veteran underwent electrophysiology testing in August 
2005 and was found to have inducible AV nodal reentry 
tachycardia.  Historically, the veteran had been noted to 
have had palpitations beginning with boot camp in the Marines 
and that there was "a very high likelihood" that the 
veteran had AV nodal reentry tachycardia after entering the 
Marine Corps.

Given these opinions, the veteran's claims file was reviewed 
by a VA doctor in January 2006.  This doctor noted that it 
was clear that the veteran experienced episodes of 
palpitations during service, although no specific 
abnormalities were found other than a question of incomplete 
left bundle branch block.  The doctor found that it was 
apparent that it was as likely as not that the veteran had AV 
nodal reentry tachycardia while on active duty, even though 
this condition was not diagnosed at that time.  Such a 
disorder was noted to often develop in young adults, and in 
both normal hearts and in cases of organic heart disease.  

At the same time, however, the VA doctor characterized the 
coronary artery disease as a "separate issue."  The doctor 
noted that he did not think that coronary artery disease 
developed as a result of the AV nodal reentry tachycardia and 
did not feel that the veteran had coronary artery disease 
while on active duty.  Such a disease was noted to be "very 
unlikely to occur in a young adult."  

Based on this opinion, the RO, in July 2006, granted service 
connection for AV nodal reentry tachycardia but continued the 
denial of service connection for coronary artery disease.  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the VA medical opinion from January 2006 is of greater 
probative value than the private doctors' opinions.  While 
the private medical opinions are favorable, they are largely 
focused on the AV tachycardia, for which service connection 
has separately been established.  Only Dr. VanLandingham 
specifically referred to an in-service heart condition, and 
only in passing.  The January 2006 VA opinion is the only 
opinion that specifically addresses and comes to a conclusion 
as to whether or not the veteran's coronary artery disease is 
related to service.  

Just as importantly, several doctors noted reviewing the 
veteran's service medical records, but there is no indication 
that any of these doctors reviewed the entire claims file.  
As noted above, the claims file contains no documentation of 
any heart problems prior to 1989, over 30 years following 
service.  The Board finds this substantial gap of time to be 
a factor for consideration in this case.  See Maxson, supra.  
Moreover, the 1989 records describe the coronary artery 
disease as "early", suggesting that this was a relatively 
recent development.  The complete history, as shown in the 
claims file, was reviewed by the VA doctor in January 2006 in 
determining that a causal link between the current disorder 
and service was not likely.  Given this and the VA doctor's 
focus on the coronary artery disease, as opposed to just 
palpitations and tachycardia, the Board finds this opinion to 
have greater probative value than the other opinions of 
record.  Consequently, the Board does not find that the 
competent medical evidence of record, on balance, supports 
the veteran's claim.  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony from January 2006 and August 2007.  The 
claims file also includes testimony and statements from other 
relatives, including the veteran's spouse.

Even if the veteran's recent testimony could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the absence of a chronic 
heart disorder either in service or soon thereafter and the 
aforementioned VA opinion from January 2006.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  The same is true 
of his relatives.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a heart disorder, 
diagnosed as status post bypass for coronary artery disease, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a heart disorder, 
diagnosed as status post bypass for coronary artery disease, 
is denied.




REMAND

To date, the veteran has not been afforded a VA examination 
in conjunction with his claim of entitlement to an initial 
compensable evaluation for AV nodal reentry tachycardia.  A 
January 2006 VA doctor's report indicates only that a claims 
file review had been made, apparently without a corresponding 
examination.  Such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d), especially since it is not clear 
which cardiovascular symptoms are attributable to this 
disorder, as opposed to the nonservice-connected heart 
disorder.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected AV 
nodal reentry tachycardia.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Commentary should 
be made as to the presence, extent, and 
frequency of such symptoms as atrial 
fibrillation (lone atrial fibrillation), 
paroxysmal atrial fibrillation, or other 
supraventricular tachycardia.  See 
38 C.F.R. § 4.104, Diagnostic Code 7010.

The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for an 
initial compensable evaluation for AV 
nodal reentry tachycardia should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


